October 5, 2012 To the Members of FEG Equity Access Fund LLC: The Offer to Purchase, dated September 27, 2012, previously disclosed that the Board of Directors may require payment of a repurchase fee in an amount equal to 5% of the repurchase price (the “Repurchase Fee”) for limited liability company interests (“Interests”) of FEG Equity Access Fund LLC (the “Fund”) tendered in the Offer to Repurchase dated September 27, 2012 (the “Repurchase Offer”) that had been contributed to the Fund within 18 months of the date of the Repurchase Offer.The Repurchase Fee is hereby amended and restated to read:“a repurchase fee in the amount of 2% of the repurchase price.”All of the other terms of the original Repurchase Offer remain unchanged. If you do not wish to tender your interests at this time, no action is required on your behalf and you may disregard the rest of this communication.If you have any questions, please contact Ryan Wheeler.As always, we are honored and privileged to be entrusted with your capital. Best Regards, Ryan S. Wheeler, CAIA Director of Operations – Hedged Strategies FEG Investors, LLC 201 East Fifth Street, Suite 1600 Cincinnati, OH 45202 P: 513.977.4400 F: 513.977.4430
